DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.

Status of Claims
Claims 1-21 are pending.  Claims 1, 8 and 15 have been amended.   Claims 19-21 are new. 

Response to Arguments
Applicant’s arguments filed 04/07/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Alexander US 2017/0288418 in view of Iida US 2013/024983.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-12, and 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Alexander US 2017/0288418 in view of Iida US 2013/024983.

Regarding claim 1, Alexander teaches:
a. receiving a user input comprising a user-defined time period,  (Par 0141 “receiving a user schedule into the electronic device via a user interface; and determining the specified idle time by the electronic device according to the user schedule.”)

the user-defined time period signifying a start time and an end time, (Par 0137 “a start time of the first charge phase and an end time of the second charge phase are determined by the electronic device according to a specified idle time of the electrical device” see Par 0062 also)

the start time being a first time prior to which recharging does not occur, (the start of charging occurs and then charging is paused wherein start time is the first time prior to stop/pause of charging wherein recharging does not occur. Par 0082 “A) If extra time remains than necessary to charge the battery' to 100% capacity prior to the next "Wake Up Time," the Smart Charging app sends a command to the Smart Charging Adapter 202 to stop charging”)

the end time being a second time after which recharging does not occur;  (end time being the wake up time is the second time when charging is resumed after recharging did not occur in the paused period of time. Par 0062 “The Smart Charging app thus determines the time at which to resume charging by calculating the next wake-up time minus the time required for the second charging phase.”)

based upon the user-defined time period, 
determining a charge profile,  (Fig 8 #820 ; Par 0081 “determine different charging profiles for the battery based on the determinable time event”)

the charge profile associated with a plurality of charges that will be applied to the battery during the user-defined time period, (plurality of charges applied during the start of Smart charging and the wake time being the end of charging first phase, pause phase and second phase. Par 0062 “capacity. The Smart Charging app calculates how long the two phases of charging will take:”)

the plurality of charges comprising charges alternating between a second charge a first charge,  (the plurality of charges of first phase, paused phase and second phase are alternated from one to the next. Par 0062 “the Smart Charging app allows the battery of the mobile device 210 to charge at the lowest available current (e.g., 0.5C) until the battery reaches 800/o capacity. Upon reaching 800/o, the Smart Charging app pauses charging until the calculated time for the second charging phase to star”)

recharging the battery based upon the charge profile;  (Par 0028 “define the desired charging mode and the appropriate charging rate for the desired charging mode in order to charge the phone sufficiently by the waking time set”)

wherein the alternating first charge and second charge of the plurality of charges in the charge profile are adapted to decrease heat accumulation in the battery during the user-defined time period to increase battery longevity.   (the alternation from first phase to paused, and second phase are done for the purpose of reducing heat and overcharge which reduces longevity. Par 0063 “the Smart Charging app decreases the charging rate to 0.5C-the optimum rate to reduce battery stress and heat.” Par 0004 “charged. However, the rechargeable batteries of most mobile devices require substantially less time to fully charge than a typical person sleeps. Leaving a fully charged battery plugged in can lead to the battery overcharging and/or overheating.”)

Even though Alexander teaches:
the plurality of charges comprising charges alternating between a second charge a first charge as noted above. 
Alexander does not explicitly teach:
the plurality of charges comprising charges alternating between a second charge and a first charge at least twice,
the first charge being a charge in which no recharging current is to be applied to the battery,

the second charge being a charge in which a recharging current is to be applied to the battery, 
the second charge applied after the start time and prior to the end time; 

Iida teaches:
the plurality of charges comprising charges alternating between 
a second charge and a first charge at least twice (Fig 6 alternating between a charge to a temporary suspension period back to a charge then too another temporary suspension period), 
the first charge being a charge in which no recharging current is to be applied to the battery (first charge portions of temporary suspension wherein no charge so no charging current Fig 6 Temporary suspension period Par 0038 “operation for stopping the charge for a predetermined period (temporary suspension period)”), 
the first charge applied after the start time and prior to the end time (Fig 6 first charge after charge start time and prior to use start time wherein no longer charging)
the second charge being a charge in which a recharging current is to be applied to the battery (when being charged wherein a chagrining current exist. Fig 6 “W” Par 0057 “during the time period when the charge is performed by the charge apparatus of the general specifications”), 
the second charge applied after the start time and prior to the end time (Fig 6 second charge after charge start time and prior to use start time wherein no longer charging)

Alexander to have charging taught by Iida for the purpose of alleviating battery deterioration. (Refer to Par 0012)

Regarding claim 2, Alexander teaches:
wherein the set of charges is associated with an additional set of time portions within the user-defined time period during which the battery does not recharge.  (Par 0064 “The Smart Charging app will pause the battery charging from 11:00 P.M. to 5:36 A.M.”)

Regarding claim 3, Alexander teaches:
wherein the battery is a lithium-ion battery.  
 (Par 0148 “charging a lithium ion battery of a mobile phone according to the first charging mode or the second charging mode.”)

Regarding claim 4, Alexander teaches:
wherein the user input is session-specific and relates to an upcoming recharging event.  
 (Par 0141 “receiving a user schedule into the electronic device via a user interface; and determining the specified idle time by the electronic device according to the user schedule.”)

Regarding claim 5, Alexander teaches:
wherein the user input further comprises a final desired state of charge.  
 (Desired state of charge is 100%. Par 0063 “user is about to go to sleep and wants their mobile phone to have a fully charged battery when the user wakes up.”)

Regarding claim 7, Alexander teaches:
wherein the power port comprises a USB port. (Par 0036 “The female port 204 and the male connector 206 of the Smart Charging Adapter 202 may conform to a standard, such as Micro USB, Lightning, or the like.”)

Regarding claim 8, Alexander teaches:
A device for recharging a battery (Fig 2A #210)
comprising:

a power port;  (Fig 2A #204)

a user interface module for receiving a user input,  (Fig 5 #502; Par 0141“receiving a user schedule into the electronic device via a user interface”)

the user input comprising a user-defined time period,  (A user-defined time period is the user schedule; Par 0141 “receiving a user schedule into the electronic device via a user interface; and determining the specified idle time by the electronic device according to the user schedule.”)

(Par 0137 “a start time of the first charge phase and an end time of the second charge phase are determined by the electronic device according to a specified idle time of the electrical device” see Par 0062 also)

the start time being a first time prior to which recharging does not occur, (the start of charging occurs and then charging is paused wherein start time is the first time prior to stop/pause of charging wherein recharging does not occur. Par 0082 “A) If extra time remains than necessary to charge the battery' to 100% capacity prior to the next "Wake Up Time," the Smart Charging app sends a command to the Smart Charging Adapter 202 to stop charging”)

the end time being a second time after which recharging does not occur;  (end time being the wake up time is the second time when charging is resumed after recharging did not occur in the paused period of time. Par 0062 “The Smart Charging app thus determines the time at which to resume charging by calculating the next wake-up time minus the time required for the second charging phase.”)

a charge profile generator for producing a charge profile, (Par 0147 “a software application to calculate the start times and end times of the first and second charge phases of the second charging mode”)
 
(Par 0028 “define the desired charging mode and the appropriate charging rate for the desired charging mode in order to charge the phone sufficiently by the waking time set in the UI”)

the charge profile associated with a plurality of charges that are adapted to be applied to the battery during the user- defined time period, (plurality of charges applied during the start of Smart charging and the wake time being the end of charging first phase, pause phase and second phase. Par 0062 “capacity. The Smart Charging app calculates how long the two phases of charging will take:”)

the plurality of charges comprising charges alternating between a second charge a first charge,  (the plurality of charges of first phase, paused phase and second phase are alternated from one to the next. Par 0062 “the Smart Charging app allows the battery of the mobile device 210 to charge at the lowest available current (e.g., 0.5C) until the battery reaches 800/o capacity. Upon reaching 800/o, the Smart Charging app pauses charging until the calculated time for the second charging phase to star”)

a switch connected to the power port for enabling a current to flow to the battery based upon the charge profile.   (Fig 8 #820, Fig 1 #100; Par 0028 “the cease charging command indicates whether the charging component should simply pause charging or fully disconnect from the mobile device (depending on the chosen charging mode).” Par 0052 “auto-disconnect control element 314 to allow a user to enable or disable an auto-disconnect feature of the Smart Charging Adapter 202. When auto-disconnect is enabled, the Smart Charging Adapter 202 automatically disconnects from the mobile device 210 when signaled by the Smart Charging app.”)

wherein the alternating first charge and second charge of the plurality of charges in the charge profile are adapted to decrease heat accumulation in the battery during the user-defined time period to increase battery longevity.   (the alternation from first phase to paused, and second phase are done for the purpose of reducing heat and overcharge which reduces longevity. Par 0063 “the Smart Charging app decreases the charging rate to 0.5C-the optimum rate to reduce battery stress and heat.” Par 0004 “charged. However, the rechargeable batteries of most mobile devices require substantially less time to fully charge than a typical person sleeps. Leaving a fully charged battery plugged in can lead to the battery overcharging and/or overheating.”)

Even though Alexander teaches:
the plurality of charges comprising charges alternating between a second charge a first charge as noted above. 
Alexander does not explicitly teach:
the plurality of charges comprising charges alternating between a second charge and a first charge at least twice,
the first charge being a charge in which no recharging current is to be applied to the battery,
 the first charge applied after the start time and prior to the end time, and 

the second charge applied after the start time and prior to the end time; 

Iida teaches:
the plurality of charges comprising charges alternating between 
a second charge and a first charge at least twice (Fig 6 alternating between a charge to a temporary suspension period back to a charge then too another temporary suspension period), 
the first charge being a charge in which no recharging current is to be applied to the battery (first charge portions of temporary suspension wherein no charge so no charging current Fig 6 Temporary suspension period Par 0038 “operation for stopping the charge for a predetermined period (temporary suspension period)”), 
the first charge applied after the start time and prior to the end time (Fig 6 first charge after charge start time and prior to use start time wherein no longer charging)
the second charge being a charge in which a recharging current is to be applied to the battery (when being charged wherein a chagrining current exist. Fig 6 “W” Par 0057 “during the time period when the charge is performed by the charge apparatus of the general specifications”), 
the second charge applied after the start time and prior to the end time (Fig 6 second charge after charge start time and prior to use start time wherein no longer charging)

Alexander to have charging taught by Iida for the purpose of alleviating battery deterioration. (Refer to Par 0012)

  Regarding claim 9, Alexander teaches:
wherein the set of charges is associated with an additional set of time portions within the user-defined time period during which the battery is not adapted to recharge.  (Par 0064 “The Smart Charging app will pause the battery charging from 11:00 P.M. to 5:36 A.M.”)

  Regarding claim 10, Alexander teaches:
  wherein the battery is a lithium-ion battery.  
 (Par 0148 “charging a lithium ion battery of a mobile phone according to the first charging mode or the second charging mode.”)

  Regarding claim 11, Alexander teaches:
wherein the user input is session-specific and relates to an upcoming recharging event.  
 (Par 0141 “receiving a user schedule into the electronic device via a user interface; and determining the specified idle time by the electronic device according to the user schedule.”)

Regarding claim 12, Alexander teaches:
wherein the user input further comprises a final desired state of charge.  
 (Par 0063 “user is about to go to sleep and wants their mobile phone to have a fully charged battery when the user wakes up.”)

Regarding claim 14, Alexander teaches:
wherein the power port comprises a USB port.  
(Par 0036 “The female port 204 and the male connector 206 of the Smart Charging Adapter 202 may conform to a standard, such as Micro USB, Lightning, or the like.”)

  Regarding claim 15, Alexander teaches:
A device for recharging a battery (Fig 2A #210)
comprising:
a power port;  (Fig 2A #204)

a charge profile generator for producing a charge profile, (Par 0147 “a software application to calculate the start times and end times of the first and second charge phases of the second charging mode”)

the charge profile associated with a plurality of charges that are adapted to be applied to the battery, (plurality of charges applied during the start of Smart charging and the wake time being the end of charging first phase, pause phase and second phase. Par 0062 “capacity. The Smart Charging app calculates how long the two phases of charging will take:”)

the plurality of charges comprising charges alternating between a second charge a first charge,  (the plurality of charges of first phase, paused phase and second phase are alternated from one to the next. Par 0062 “the Smart Charging app allows the battery of the mobile device 210 to charge at the lowest available current (e.g., 0.5C) until the battery reaches 800/o capacity. Upon reaching 800/o, the Smart Charging app pauses charging until the calculated time for the second charging phase to star”)

a switch connected to the power port for enabling a current to flow to the battery based upon the charge profile.   (Fig 8 #820, Fig 1 #100; Par 0028 “the cease charging command indicates whether the charging component should simply pause charging or fully disconnect from the mobile device (depending on the chosen charging mode).” Par 0052 “auto-disconnect control element 314 to allow a user to enable or disable an auto-disconnect feature of the Smart Charging Adapter 202. When auto-disconnect is enabled, the Smart Charging Adapter 202 automatically disconnects from the mobile device 210 when signaled by the Smart Charging app.”)

wherein the alternating first charge and second charge of the plurality of charges in the charge profile are adapted to decrease heat accumulation in the battery during the user-defined time period to increase battery longevity.   (the alternation from first phase to paused, and second phase are done for the purpose of reducing heat and overcharge which reduces longevity. Par 0063 “the Smart Charging app decreases the charging rate to 0.5C-the optimum rate to reduce battery stress and heat.” Par 0004 “charged. However, the rechargeable batteries of most mobile devices require substantially less time to fully charge than a typical person sleeps. Leaving a fully charged battery plugged in can lead to the battery overcharging and/or overheating.”)

Even though Alexander teaches:
the plurality of charges comprising charges alternating between a second charge a first charge as noted above. 
Alexander does not explicitly teach:
the plurality of charges comprising charges alternating between a second charge and a first charge at least twice,
the first charge being a charge in which no recharging current is to be applied to the battery,
 the first charge applied after the start time and prior to the end time, and 
the second charge being a charge in which a recharging current is to be applied to the battery, 
the second charge applied after the start time and prior to the end time; 

Iida teaches:
the plurality of charges comprising charges alternating between 
a second charge and a first charge at least twice (Fig 6 alternating between a charge to a temporary suspension period back to a charge then too another temporary suspension period), 
(first charge portions of temporary suspension wherein no charge so no charging current Fig 6 Temporary suspension period Par 0038 “operation for stopping the charge for a predetermined period (temporary suspension period)”), 
the first charge applied after the start time and prior to the end time (Fig 6 first charge after charge start time and prior to use start time wherein no longer charging)
the second charge being a charge in which a recharging current is to be applied to the battery (when being charged wherein a chagrining current exist. Fig 6 “W” Par 0057 “during the time period when the charge is performed by the charge apparatus of the general specifications”), 
the second charge applied after the start time and prior to the end time (Fig 6 second charge after charge start time and prior to use start time wherein no longer charging)

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging taught by Alexander to have charging taught by Iida for the purpose of alleviating battery deterioration. (Refer to Par 0012)

Claims 6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Alexander US 2017/0288418 in view of Iida US 2013/024983 and in further view of Boll et al. US 5,623,194.

  Regarding claim 6, Even though Alexander teaches:
 (Par 0063 “user is about to go to sleep and wants their mobile phone to have a fully charged battery when the user wakes up.” and Par 0062 “to 100% SoC”). 
Alexander does not explicitly teach:
wherein the final desired state of charge is greater than seventy percent and less than one hundred percent.
Boll teaches:
wherein the final desired state of charge is greater than seventy percent and less than one hundred percent.  (user can select any desired state of charge. Col 2 lines 60-70 “As a rule, a full charge (100% nominal capacity) will be desired.……..in the interest of more economical energy consumption, it is frequently preferable not to charge the battery completely to the full” and Col 3 lines 1-5 “the charging efficiency above 90% of the nominal capacity is substantially less than in the range of from 20% to 90%. Via the input unit 6, the user therefore also may indicate the desired charging efficiency (for example, 70%)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the final desired state of charge taught by Alexander to have greater than seventy percent and less than one hundred percent taught by Boll for the purpose of economical energy consumption (Refer to Col 2 lines 65-70) and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

  Regarding claim 13, Even though Alexander teaches:
 (Par 0063 “user is about to go to sleep and wants their mobile phone to have a fully charged battery when the user wakes up.” and Par 0062 “to 100% SoC”). 
Alexander does not explicitly teach:
wherein the final desired state of charge is greater than seventy percent and less than one hundred percent.
Boll teaches:
wherein the final desired state of charge is greater than seventy percent and less than one hundred percent.  (user can select any desired state of charge. Col 2 lines 60-70 “As a rule, a full charge (100% nominal capacity) will be desired.……..in the interest of more economical energy consumption, it is frequently preferable not to charge the battery completely to the full” and Col 3 lines 1-5 “the charging efficiency above 90% of the nominal capacity is substantially less than in the range of from 20% to 90%. Via the input unit 6, the user therefore also may indicate the desired charging efficiency (for example, 70%)”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the final desired state of charge taught by Alexander to have greater than seventy percent and less than one hundred percent taught by Boll for the purpose of economical energy consumption (Refer to Col 2 lines 65-70) and also since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

s 16-18 rejected under 35 U.S.C. 103 as being unpatentable over Alexander US 2017/0288418 in view of Iida US 2013/024983 and in further view of Berkowitz et al. US 2018/0090947

  Regarding claim 16, Alexander teaches:
Even though Alexander teaches:
wherin each plurality of charge is seconds to minutes in duration. (wherein the time is determined based on current capacity and wake up time and the charge and pause times are based on that and can be in seconds to minutes. Par 0062-0064)
Alexander does not explicitly teach:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration..
Berkowitz teaches:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration. (Par 0104 “the parameters or characteristics of the charging and/or discharging pulses of one or more packets of one or more charging and/or discharging signals, namely shape, durations and/or current amplitudes of the pulses, may be adaptively modified as described herein to implement the adaptive charging algorithm or techniques described herein. Indeed, in one embodiment, the duration of the charging signal may be from one millisecond to several seconds.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify seconds to minutes taught by Alexander to have seconds to minutes taught by Berkowitz for the purpose of adjusting to desired parameters (Par 0104) and since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233 (CCPA 1955).

  Regarding claim 17, Alexander teaches:
Even though Alexander teaches:
wherin each plurality of charge is seconds to minutes in duration. (wherein the time is determined based on current capacity and wake up time and the charge and pause times are based on that and can be in seconds to minutes. Par 0062-0064)
Alexander does not explicitly teach:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration..
Berkowitz teaches:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration. (Par 0104 “the parameters or characteristics of the charging and/or discharging pulses of one or more packets of one or more charging and/or discharging signals, namely shape, durations and/or current amplitudes of the pulses, may be adaptively modified as described herein to implement the adaptive charging algorithm or techniques described herein. Indeed, in one embodiment, the duration of the charging signal may be from one millisecond to several seconds.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify seconds to minutes taught by Alexander to have seconds to minutes taught by Berkowitz for the purpose of adjusting to desired parameters (Par 0104) and since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233 (CCPA 1955).

  Regarding claim 18, Alexander teaches:
Even though Alexander teaches:
wherin each plurality of charge is seconds to minutes in duration. (wherein the time is determined based on current capacity and wake up time and the charge and pause times are based on that and can be in seconds to minutes. Par 0062-0064)
Alexander does not explicitly teach:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration..
Berkowitz teaches:
wherein each charge in the plurality of charges is 15 seconds to 10 minutes in duration. (Par 0104 “the parameters or characteristics of the charging and/or discharging pulses of one or more packets of one or more charging and/or discharging signals, namely shape, durations and/or current amplitudes of the pulses, may be adaptively modified as described herein to implement the adaptive charging algorithm or techniques described herein. Indeed, in one embodiment, the duration of the charging signal may be from one millisecond to several seconds.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify seconds to minutes taught by Alexander to have seconds to minutes taught by Berkowitz for the purpose of adjusting to desired parameters (Par 0104) and since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233 (CCPA 1955).


Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Alexander US 2017/0288418 in view of Iida US 2013/024983 and in further view of Sherstyuk et al US 2018/0226826.

Regarding claim 19, Alexander does not explicitly teach:
wherein the additional set of time portions comprises at least ten time portions.  
Sherstyuk teaches:
wherein the additional set of time portions comprises at least ten time portions.  (Fig 2B T1-T11; Par 0031 “duration of the pulses may be different relative to each other and may be randomly changed. For example, pulse durations T1, T2, . . . , pause durations T3, . . . , Tn, and/or pulse durations T6, T7, . . . Tz”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify time portions taught by Alexander to have time portions taught by Sherstyuk for the purpose of enhancing performance of a battery. (Refer to Par 0002)

Regarding claim 20, Alexander does not explicitly teach:
wherein the additional set of time portions comprises at least ten time portions.  
Sherstyuk teaches:
(Fig 2B T1-T11; Par 0031 “duration of the pulses may be different relative to each other and may be randomly changed. For example, pulse durations T1, T2, . . . , pause durations T3, . . . , Tn, and/or pulse durations T6, T7, . . . Tz”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify time portions taught by Alexander to have time portions taught by Sherstyuk for the purpose of enhancing performance of a battery. (Refer to Par 0002)

Regarding claim 21, Alexander does not explicitly teach:
the step of dynamically updating the charge profile.
Sherstyuk teaches:
the step of dynamically updating the charge profile (Par 0040 “all parameters of the pulse clusters are dynamically adjusted depending on one or a combination of the following factors within the system or within a component of the system: state of charge or health of the battery cell/system, battery cell chemistry type, battery cell cathode type, battery cell anode type, battery cell separator type, ultra-capacitor type, whether or not system contains energy storage devices other than a battery. Thus, the pulse formations are controlled by a real-time algorithm. Duration of each new pulse or pulse cluster may be adjusted, in embodiments, based on the battery's response to previous pulses or pulse clusters.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charge profile taught by Alexander to Sherstyuk for the purpose of enhancing performance of a battery. (Refer to Par 0002)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859